IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00282-CV
 
In
the Interest of T.J.K., a Child,
 
 
 

From the 413th District
Court
Johnson County, Texas
Trial Court No. D200805464
 

MEMORANDUM  Opinion

 
Appellant’s parental rights to his son
T.J.K. were terminated in a private (non-governmental) action.  In a letter
order dated September 14, 2010, the Court denied without prejudice Appellant’s
motion to be designated an indigent.
Thereafter, by letter dated September 27,
2010, the Clerk of this Court notified Appellant that the clerk’s record in the
above cause had apparently not been filed because Appellant had failed to pay
or make arrangements to pay the clerk’s fee for preparation of the record.  Appellant
was further notified that if he desired to proceed with this appeal, he must
pay or make arrangements to pay the clerk’s fee and notify this Court of the
actions taken within 21 days after the date of this letter.  Appellant was
warned that if he failed to do so, this appeal may be dismissed for want of
prosecution.  See Tex. R. App. P.
37.3(b).
More than 21 days have passed, and we
have not been notified that Appellant has paid or made arrangements to pay the
clerk’s fee.  Accordingly, this appeal is dismissed for want of prosecution.  See
Tex. R. App. P. 37.3(b); 42.3(b).
 
 
REX D. DAVIS
Justice
 
 
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
(Chief Justice Gray dissents with a
note)*
Dismissed
Opinion
delivered and filed November 24, 2010
[CV06]
 
*(Chief
Justice Gray dissents.  A separate opinion will not issue.  He notes, however,
he does not believe it is too late for Appellant to establish his indigence so
that he can proceed without the advance payment of cost.  The Court’s notices
to Appellant did not inform him of this.  Rather, the Court’s notice informed
him he must pay or make arrangements to pay cost for the record.  It failed to
mention the option of establishing his poverty.  If we are going to explain the
options available to litigants in our notices, the notices should be complete
and explain all the options.  The referenced notice did not and therefore he
dissents.)